Citation Nr: 9919751	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  97-02 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals of 
gunshot wound to left forearm, formerly classified as 
fracture, with bone loss, necessitating bone grafts, with 
limitation of motion of (minor) wrist, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.

This case initially came before the Board of Veterans' 
Appeals on appeal from an October 1996 rating action of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to an 
increased evaluation for fracture, with bone loss, 
necessitating bone grafts, with limitation of motion of 
(minor) wrist.

In August 1998, the Board remanded the case to the RO and 
requested additional development of the issue.  In March and 
April 1999 supplemental statements of the case, the RO 
provided notice of continued denial of an increased 
evaluation for the veteran's left arm residuals of gunshot 
wound, following additional development and consideration of 
the issue, as requested by the Board in its August 1998 
remand.  The case has been returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The left forearm is the veteran's minor arm.

3.  The residuals of a gunshot wound to the left forearm are 
manifested by nerve palsy, muscle weakness, limitation of 
mobility of the fingers, immobility of thumb, little flexion 
and a poor grip to the left forearm, of such severity, so as 
to result in the loss of use of the minor hand.


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent, but no more, 
for residuals of gunshot wound to the left forearm have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.63, 4.68, 4.71a, Diagnostic Code (DC) 
5125 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged any records of probative value that may be 
obtained, and which have not already been associated with the 
claims file, are available.  The Board accordingly finds that 
the duty to assist him, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991) is satisfied.

Factual Background

The veteran contends that his left arm disability is more 
severe than currently evaluated.  He specifically alleges 
that the wrist is fused, that he cannot move his left thumb 
and individual fingers and that he is unable to use his left 
hand to pick things up, as a result of his service connected 
residuals of gunshot wound to the left forearm.

Service medical records reveal that the veteran was injured 
in October 1944, by an accidental gunshot wound through the 
left arm.  The accident report described the wound as 
penetrating, moderately severe, left forearm.  The bullet 
entered the medial third radial side, and exited the upper 
third ulnar side.  The severity of the wound was described as 
moderate.  A November 1944 treatment record diagnosed it as 
follows: wound, perforating, left forearm, middle third, 
rifle bullet, with entrance on medial surface, exit dorsal 
surface, severe; a fracture, compound, comminuted of the left 
radius, with loss of an inch and a half shaft and paralysis 
of the left median nerve. The November 1944 treatment record 
reflects that the wounds were secondarily closed on October 
24, 1944, with wire and long arm cast applied.  Sutures were 
removed on November 3, 1944 and wounds were found to be 
healed.  A long arm cast with finger exerciser was applied.  
There was slight improvement in the paralysis of the left 
median nerve, and wounds had healed.  Prognosis for return to 
duty was poor.  An undated progress report described the 
median nerve damage as "marked."  

In February 1945, a peripheral nerve examination revealed a 
bony gap in the left radius and two scars, one on the dorsal 
lateral aspect of the forearm and one on the volar surface.  
At that time, he showed dorsal enterosseus nerve involvement 
and median involvement primarily to the muscles of the thumb.  
Objective examination revealed an area of hypesthesia as 
outlined on the sensory chart.  The abductor pollicis longus, 
extensor pollicis longus and extensor pollicis brevis, and 
abductor pollicis brevis and opponens pollicis were all 
involved in the loss of motor function.  He was able to make 
a fist, but could not incorporate his thumb into the act.  He 
could flex the wrist, but could not extend any of the 
fingers.  There was hyper hydrosus in the distribution of the 
ulnar nerve on the left.  There was moderate skin change with 
general atrophy and some shiny appearance of skin, but not as 
marked.  There was some slight swelling of the dorsal and 
ventral aspects of the right hand and wrist.  Radial pulses 
were felt well, but ulnar pulses were not felt.  Tinel's sign 
was limited to the scar area.  Flexion and extension in the 
elbow were full and normal range.  There was no limitation of 
flexion or motion at the wrist and there was no general 
stiffness of the fingers.  

The veteran underwent bone graft surgery in February 1945.  
This involved a tibial bone graft to the radius and 
exploration of the dorsal interosseus nerve.  This procedure 
involved excision of the scar on the dorsum of the arm.  Then 
the incision was deepened to the two ends of the radius, 
which were found separated by a distance of approximately 2 
inches by intervening scar.  Within the scar was a mass of 
bone.  Both the scar and bone were excised, and the ends of 
the bone were freshened and the two fragments aligned.  By 
separation of the supinator longus from the supinator brevis, 
it was possible to expose the dorsal interosseous nerve, 
which was approximately intact from above the wound, to below 
it.  Several of the small branches that should be normally 
encountered were not found.  The tibial graft was taken from 
the right leg, and shaped so that the two ends were 
moderately thin and were placed as an on-lay over two 
fragments of the radius.  The ends were fastened into 
position by two screws on either end.  The gap between the 
bones were then filled in with other fragments and the entire 
mass of bone structure sewed into position by enclosure into 
the soft tissue.  The deeper layers were closed with chromic 
catgut, the cutaneous with plain catgut and the skin with 
dermal.  Two plaster splints were applied from the mid arm to 
the palm, holding the elbow at right angles and the forearm 
in mid pronation.  A February 1945 supplement to the 
operative report noted that an incision was made on the 
posterior aspect of the forearm, which was just posterior to 
the brachial radialis and the extensor carpi radialis longus 
and brevis.  Through this incision, after the radius had been 
freed in both its proximal and distal parts, it was possible 
to examine the posterior interosseous branch of the radial 
nerve from well above its course through the short supinator 
to its point of emergence from the supinator muscle in the 
forearm.  No definitive repair was done on the nerve at that 
time.

In June 1945, a diagnosis of paralysis of the median nerve of 
the left forearm, manifested by hypesthesia, ring and middle 
fingers, left hand was rendered.  Also in June 1945, 
neurolysis surgery, median nerve, mid forearm, with 
application of tantalum foil, was conducted.  This procedure 
involved the following:  There was a 12 centimeters oblique 
scar over the mid portion of the left forearm.  Percussion of 
the upper third produced paresthesia in the median nerve 
distribution of the hand.  This scar was excised and median 
nerve was exposed for a distance of 8 cms.  Over a distance 
of 2 and 1/2 to 3 centimeters, the nerve was markedly scarred, 
without neuroma formation, however.  The nerve was entirely 
freed up, the branches preserved, and nerve wrapped in heavy 
tantalum foil, 0005.  Prior to the operation, it was noted 
that there was no action in the flexor pollicis longus muscle 
and accordingly, it was found to be largely destroyed by the 
original wound.  The muscles were allowed to come together 
over the nerve and subcutaneous tissue and skin were 
approximated with interrupted fine black sutures.  

More surgery was done in July 1945 to excise synostosis, left 
radius and ulna.  This involved an incision over the 
subcutaneous border of the ulna.  The muscles were pushed 
forward and the space between the radius and ulna were 
exposed.  The synostosis was removed by chiseling through the 
upper portion in a slanting manner, and in the lower portion 
by means of a small rongeur into the cortex of the ulna.  The 
synostosis was evidently the lower portion of the graft which 
had been previously been done, as the fracture site of the 
radius was well united, this lower portion was chiseled in an 
oblique manner and removed.  The fascia, measuring 3 inches 
by 2 and 1/2 inches was removed from the lateral surface of the 
thigh and was sutured in place between the radius and ulna.  
Fascia was closed with chromic catgut, skin with interrupted 
dermal.  

A tendon transplant for the partial paralysis of the left 
dorsal interosseus nerve was performed in September 1945.  
This involved an incision on the dorsal surface of the left 
wrist, approximately 3 and 1/2 to 4 inches long on the extensor 
side of the left forearm along the subcutaneous margin of the 
ulna and continued with a gentle curve along the wrist ending 
approximately 1 inch above the radial styloid process.  The 
flexor carpi ulnaris tendon was first identified and traced 
to its insertion.  The extensor communis digitorum tendons 
were next identified and isolated.  The abductor pollicis 
longus and the extensor pollicus brevis tendons were next 
identified and isolated, as was the flexor carpi radialis 
tendons.  An incision approximately 1 and 1/2 inch long was 
then made at the junction of the middle and upper thirds of 
the forearm on the radial side and the tendon of the flexor 
carpi radialis muscle was identified.  This was then severed 
as close to its insertion as possible, a single silk suture 
was placed through its distal end and the ends of the suture 
were left long.  This tendon was then pulled through the 
incision at the junction of the middle and upper thirds of 
the forearm.  A subcutaneous tunnel was then made from this 
point to the abductor pollicis longus and extensor pollicis 
brevis tendons at the region of the wrist so that the pull of 
the flexor carpi radialis tendons would be in a straight line 
with the aforementioned tendons.  With the thumb in extension 
and abduction, the extensor pollicis brevis and the abductor 
pollicis longus tendons were then pierced with a #11 scalpel 
blade and the tendon of the flexor carpi radialis was woven 
through this incision and sutured to itself so that there 
were  no exposed frayed ends of the tendon left.  The 
abductor pollicis longus and extensor pollicis brevis tendons 
were then sutured to the flexor carpi radialis tendon by 
means of #40 cotton sutures.  The flexor carpi ulnaris was 
then severed close to its insertion as possible and the lower 
part of its muscular origin for a distance of approximately 4 
inches was excised.  The tendon was next narrowed by excision 
of the lateral third of its fibers.  The tendons of the 
extensor communis muscle were then isolated just proximal to 
the proximal portion of the carpal canal.  At this region, 
they were pierced with a #11 scalpel blade and the tendon of 
the flexor carpi ulnaris was woven through the incision and 
sutured to itself.  Each of the four tendons of the extensor 
communis were then sutured into the flexor carpi ulnaris 
tendon.  Because of the fleshy nature of the tendon to the 
fifth finger, this was sutured to the tendon of the fourth 
finger to give it additional support.  The skin was closed 
with sutures and the hand was put in an anterior and 
posterior plaster splint with the fingers in extension and 
the thumb in abduction and extension.  

In October and November 1945, treatment records indicate that 
the transplanted tendon was working well.  In December 1945, 
a medical board declared the veteran unfit for further duty 
due to weakness in the left forearm and hand.

By rating decision of January 1946, the RO granted service 
connection for fracture, radius, left with bone loss 
necessitating bone graft and assigned a 20 percent evaluation 
thereto, under Diagnostic Code (DC) 3152. 

A November 1948 VA surgical and orthopedic examination 
revealed a chief complaint of a weak left arm.  Upon 
examination, a J-shaped scar about 8 inches on the lower 
outer left arm, well-healed, was noted.  Another scar on the 
inner side of the left forearm was noted, about 6 inches.  
One scar, straight on the outer left arm was well healed, but 
bound down and thin.  All scars were well healed and non-
sensitive.   The grip on his left hand was good and he could 
make a good fist.  All motions of the wrist were about 
normal.  

Results from a January 1949 VA examination revealed 
neurological deficits of the left hand, including tingling 
and loss of sensation along the ulnar nerve.  He could move 
his fingers, but had slightly impaired grip strength and 
partial ankylosis of the wrist that prevented downward 
movement of the wrist, with all wrist motions stated to be 
extremely limited.  

A private radiological report dated in January 1949, 
indicated that the bone graft was maintained in good position 
by four metal screws.

By rating decision of February 1949, the RO granted an 
increased evaluation of the left arm disorder to 30 percent 
disabling under DC 5307.  This evaluation has been confirmed 
and continued by subsequent rating decisions.

The findings from a VA examination, conducted in June 1978, 
included multiple defects in the left arm muscles, secondary 
to previous surgeries in the mid area of his forearm.  
Multiple scars were noted as well, and the wrist was slightly 
medially displaced.  Limitations of wrist motion included 20 
degrees flexion and 25 degrees extension, but with no pain on 
motion.  He was able to oppose his fingers without difficulty 
and grip strength was normal.  His elbow joint was normal, as 
were the remainder of muscle groups not affected by the 
surgeries.

The veteran also submitted private medical records, showing 
treatment for complaints of tremors, said to particularly 
affect the left upper extremity in November 1996.  A history 
of the service connected left arm injury was given.  The 
possibility of early Parkinsonism vs. essential tremor was 
discussed, although no medical opinion could be rendered 
regarding whether there was any relationship between the 
tremor and his service connected injury.  In April 1997, a 
physician indicated that the veteran was found to have early 
Parkinsonism, which was said to aggravate his nerve injury.

On the occasion of a hearing held in March 1997, before a 
hearing officer at the RO, the veteran testified that his 
wrist was in a fixed position and he could only raise it 
slightly.  He confirmed that the left hand was his minor 
hand.  He testified that he cannot use his thumb at all, and 
cannot move individual fingers, but could move them in a 
group.  He testified that he cannot pick things such as a 
pencil up with the left hand, but can hold things placed in 
it.  He testified that he has tremors mostly in the left 
hand.  He stated that he had lost about 50 percent of the use 
of the left hand.

Private treatment records submitted by the veteran pursuant 
to the Board's August 1998 remand included a January 1998 
treatment record indicating the veteran had multi-tremors of 
the left wrist and was poorly able to use it.  The tremors 
were present only upon action, not at rest.  He was assessed 
with amiodarone induced tremor, and was directed to return in 
3 months, if not better. 

In April 1998, the veteran underwent a bone scan of his left 
forearm.  The conclusions rendered were that the bone mineral 
density of the ultra distal radius was consistent with the 
"W.H.O" (either "World Health Organization" or "wrist-
hand orthosis") criteria for osteopenia.  This report also 
indicated that therapy for osteoporosis prevention should be 
considered, and secondary causes should be excluded. 

A letter dated in May 1998 by a private physician indicated 
that the veteran had been followed since October 1997 for a 
tremor in his left upper extremity.  The physician who had 
followed him at the time was no longer in practice at that 
office. He was noted to have a coarse tremor as described by 
the previous physician's treatment note.  A history of the 
tremor believed to possibly be caused by taking Amiodarone 
was noted, and the veteran was subsequently asked to stop 
taking it.  However, three months after the veteran stopped 
taking the medication, there were no changes in his tremor 
whatsoever.  This physician was unable to find any systemic 
disease or evidence of involvement or motor abnormalities 
other than the left upper extremity.  The physician did not 
know specifically whether the tremor is a result of the 
previous injury, however the physician could also find no 
other abnormalities or possible drug side effects to account 
for it.

The report from a November 1998 VA examination, conducted 
pursuant to the Board's August 1998 remand included findings 
from a muscle damage examination and a neurological 
examination.  The muscle examination gave a history of 
gunshot wound to the left forearm in service, with subsequent 
bone grafting performed.  The veteran complained about the 
arm worsening, with a tremor now making it very difficult to 
use the left arm.  Periods of flare up were described as 
precipitated by overuse and alleviated by rest, with a 
percentage of 10 percent noted.  The muscles that were 
injured included the supinator, extensor carpi radialis 
brevis, biceps brachi and brachial radialis, left.  He was 
said to take no prescription for pain.  The veteran's arm was 
noted to tremble to the point that he cannot use his left arm 
in activities in daily living.  Missile entry point was 
described as entry on the flexor surface on the left mid 
forearm and exit extensor surface at the elbow.  Very little 
tissue loss was described.  A 12 centimeters linear surgical 
scar on the flexor surface of the left forearm and a 14 
centimeters extensor scar of the same arm was noted.  There 
were no adhesions.  There was tendon damage.  Muscle strength 
was described as fair.  There was no muscle herniation.  
Regarding the loss of muscle function, he was described as 
unable to use the muscle group to move the joint through 
normal range of motion with sufficient comfort, endurance or 
strength to accomplish daily living.  The muscle group could 
move the joint independently, and was not limited to move the 
joint only with the assistance of gravity.  Muscle 
contraction was felt.  The left thumb was not functional.  
Range of motion was not affected.  The diagnosis was gunshot 
wound of the left forearm with loss of function of the thumb 
and marked intentional tremor.  

The neurological examination gave a history of gunshot wound 
to the left forearm, entering on the medial aspect, and 
exiting on the lateral aspect.  This was associated with 
significant soft tissue and nerve injury, requiring bone and 
pinning grafts.  Since that time, the left forearm had been 
contracted with limited mobility of the forearm and hand.  
Examination revealed normal tone, bulk and strength 
throughout, with the exception of the left forearm.  The left 
forearm was contracted with atrophy of the hand intrinsic, as 
well as forearm muscles.  It was deformed with multiple 
surgical incisions.  The strength testing revealed an 
inability to pronate and supinate the left forearm.  He was 
able to extend the fingers approximately 10-15 degrees and 
extend the wrist approximately 5 to 10 degrees.  He had 
little flexion and a poor grip to the left forearm.  The left 
arm was practically immobile.  Sensory testing showed 
decreased pin prick and temperature discrimination in the 
left hand, extending up to approximately the mid aspect of 
the left forearm.  The remainder of the sensory examination 
was normal.  Reflexes were 2+ throughout, except the left 
brachial radialis was absent.  Coordination showed normal 
finger, nose to finger and rapid alternating movements on the 
right.  On the left he was able to do finger, nose to finger, 
but unable to do rapid alternating movements.  The diagnosis 
was history of gunshot wound to the left forearm, with injury 
to tendons and nerves controlling forearm supination, wrist 
flexion and extension, finger flexion and extension, and hand 
intrinsic.  These nerves would include the median ulnar 
primarily.

A March 1999 clinical record diagnosed essential tremors, and 
gave a history of status post gunshot wound to the left 
forearm with radial nerve palsy.  Neurological findings 
included increased tone, positive cogwheeling and action 
tremors of the left hand.

Analysis

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities, which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  Schedule for Rating 
Disabilities (Rating Schedule), 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1998).  The disability ratings 
evaluate the ability of the body to function as a whole under 
the ordinary conditions of daily life including employment.  
As such, the ratings take into account such factors as pain, 
discomfort, and weakness in the individual rating. 38 C.F.R. 
§§ 4.10, 4.59 (1998).  Evaluations are based on the amount of 
functional impairment; that is, the lack of usefulness of the 
rated part or system in self-support of the individual.  38 
C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998). 

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (1998). 
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1998).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury, which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62  (1994) (where a veteran with 
a service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1998).  The medical history has been detailed 
in the factual background of this decision.  

By rating decision of January 1946, the RO granted service 
connection for fracture, radius, left with bone loss 
necessitating bone graft and assigned a 20 percent evaluation 
thereto, under Diagnostic Code (DC) 3152.   By rating 
decision of February 1949, the RO granted an increased 
evaluation of the left arm disorder to 30 percent disabling, 
but now considered the disability under DC 5307.  This 
evaluation has been confirmed and continued by subsequent 
rating decisions under DC 5307, including the October 1996 
decision currently on appeal.  

However, upon consideration of the medical evidence, the 
Board finds that his left arm disability is more 
appropriately within the following diagnostic criteria: DCs 
5305, 5308, 8515 and 8516.  This is based upon the results of 
the November 1998 VA medical examination, which revealed that 
the gunshot wound ultimately involved muscles falling within 
group V, flexor muscles of elbow, including the (1) biceps, 
the (2) brachialis and the (3) brachioradialis, and group 
VIII, muscles arising mainly from external condyle of 
humerus, extensors of carpus, fingers, and thumb, and 
supinator, which affect the extension of wrist, fingers, and 
thumb and abduction of thumb.  See 38 C.F.R. § 4.73, DCs 5305 
and 5308.  The November 1998 VA examination also revealed 
involvement the median nerve and the ulnar nerve, thus 
bringing into consideration DCs 8715 and 8716, See 38 C.F.R. 
§ 4.124a (1998).  

Furthermore, in view of the veteran's contentions, and in 
light of evidence pointing to the veteran's left arm 
disability to be of such an extent as to be rendered useless, 
the Board finds it must be consider the disability in terms 
of the regulations governing loss of use of hand, under DC 
5125 and using the criteria governing loss of use of hand for 
special monthly compensation purposes under 38 C.F.R. § 4.63 
(1998).  

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 4.63 (1998).

Under DC 5125, loss of use of the hand, a 60 percent 
evaluation is warranted for loss of use of a minor hand.  A 
70 percent evaluation is not warranted for an amputation of a 
minor upper extremity until it involves amputation above the 
insertion of a pronator teres.  See DC 5123.

Upon review of the evidence, the Board finds that the 
veteran's left forearm disability is to such an extent, that 
for all intents and purposes, he has lost the use of his left 
hand as a result of his service connected disability.  The 
medical evidence shows that the veteran's radial nerve palsy 
is due to his gunshot wound, with its resultant nerve damage.  
All other possible causes of the palsy have essentially been 
ruled out.  The nerve palsy has been shown to essentially 
render the hand useless as pointed out on VA muscle 
examination in November 1998.  At that time, the examiner 
stated "his arm was noted to tremble to the point that he 
cannot use his left arm in activities in daily living."  
Furthermore the examination pointed out that the loss of 
muscle function rendered him unable to move the joint through 
normal range of motion with sufficient comfort, endurance or 
strength to accomplish daily living.  The left thumb was also 
found to be not functional and there was little flexion and a 
poor grip to the left forearm.  Regarding his limitation, the 
veteran had testified in 1997 that he cannot pick things such 
as a pencil up with the left hand, but can hold things placed 
in it.  In sum, the veteran's left arm is shown by the 
medical evidence to so severe, that essentially no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow with use of a suitable prosthetic appliance.  Thus, the 
Board finds that the disability falls within the criteria 
governing loss of use of hand for special monthly 
compensation purposes.  38 C.F.R. § 4.63.  Therefore under DC 
5125, a 60 percent evaluation is warranted.  

The Board does not find the left forearm disability to meet 
the criteria for a 70 percent evaluation under DC 5125 for 
amputation above the insertion of pronator teres.  The 
medical evidence reveals that the left arm had decreased pin 
prick and temperature discrimination in the left hand, 
extending up to approximately the mid aspect of the left 
forearm, beyond which point, findings were normal according 
to the November 1998 VA examination.  This indicates that the 
disability does not arise to the level of amputation above 
the insertion of pronator teres.  

In view of the Board finding entitlement to a 60 percent 
evaluation based on loss of use of a minor hand, there is no 
need to evaluate the forearm condition in terms of the 
pertinent DCs governing neurological damage and muscle group 
injuries.  The amputation rule precludes a combined 
evaluation for disabilities of an extremity in excess of the 
rating for amputation at the elective level, were amputation 
to be performed.  In this case, the combined evaluation under 
DCs 5305, 5308, 8515 and 8516, even assuming they do not 
violate the rule against pyramiding, would not be allowed to 
exceed 60 percent.  38 C.F.R. § 4.68 (1998).

In sum, a 60 percent evaluation, but no more, is warranted 
for the veteran's left forearm disorder.  


ORDER

An increased evaluation of 60 percent for residuals of 
gunshot wound, left forearm, is granted, subject to the law 
and regulations governing the payment of monetary benefits.


		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

